BILLINGS, Chief Judge.
Appellant Robert L. Watts sought to vacate sentence and judgment for cattle stealing under Rule 27.26, V.A.M.R. The Circuit Court of Pulaski County denied appellant’s postconviction motion without an evidentia-ry hearing and this appeal followed. We affirm.
Appellant, represented by an attorney, entered a negotiated plea of guilty to the charge. In his pro se motion appellant alleges his attorney was incompetent, his attorney did not handle his case with appellant’s best interests in mind, and he was the same as threatened by his attorney of a longer sentence if he did not plead guilty.
The motion referred to the transcript of the guilty plea proceedings for the facts supporting his “grounds.”
We have read the guilty plea transcript and agree with the trial court that the motion, files and records of the criminal case conclusively show appellant is not entitled to relief. No evidentiary hearing was called for because appellant must plead facts, not conclusions, which, if true, would entitle him to relief and must show that such factual allegations are not refuted by facts elicited at the guilty plea proceedings. Smith v. State, 513 S.W.2d 407 (Mo.banc 1974), cert. denied, 420 U.S. 911, 95 S.Ct. 832, 42 L.Ed.2d 841 (1975); Hogshooter v. State, 514 S.W.2d 109 (Mo.App.1974). Here, appellant failed to plead facts in support of his “grounds” and the guilty plea transcript refutes the charges directed, against his attorney.
The judgment is affirmed.
All concur.